Case: 21-2021    Document: 49    Page: 1   Filed: 11/30/2022




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

     JOSEPH ABRANTES, NEFTALI ACEVEDO,
 HECTOR ACOSTA, JOSE ACOSTA, DAVID ADAMS,
  SEAN ADARME, JOSE AGUILAR, DANIEL ALBA,
    MICHELLE ALBERTSON, KENIE ACEVEDO-
  CORREA, AND ALL PLAINTIFFS REPRESENTED
  BY ALAN LESCHT AND ASSOCIATES, PC WITH
       JACK JARRETT AS LEAD COUNSEL,
               Plaintiffs-Appellees

                            v.

                    UNITED STATES,
                   Defendant-Appellant
                  ______________________

                        2021-2021
                  ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-00129-PEC, Judge Patricia E. Campbell-
 Smith.
                 ______________________

                Decided: November 30, 2022
                  ______________________

    LEON DAYAN, Bredhoff & Kaiser, PLLC, Washington,
 DC, argued for plaintiffs-appellees. Also represented by
 GARY E. MASON, DANIELLE LYNN PERRY, Mason LLP,
 Washington, DC; CONOR DANIEL AHERN, Alan Lescht and
 Associates, PC, Washington, DC.
Case: 21-2021     Document: 49    Page: 2    Filed: 11/30/2022




 2                                            ABRANTES   v. US



     MARK B. STERN, Appellate Staff, Civil Division, United
 States Department of Justice, Washington, DC, argued for
 defendant-appellant.   Also represented by BRIAN M.
 BOYNTON, SEAN JANDA, MICHAEL SHIH.
                 ______________________

      Before REYNA, LINN, and HUGHES, Circuit Judges.
     Opinion for the court filed by Circuit Judge HUGHES.
      Dissenting opinion filed by Circuit Judge REYNA.
 HUGHES, Circuit Judge.
     The government appeals a decision of the United
 States Court of Federal Claims denying the government’s
 motion to dismiss for failure to state a claim. The govern-
 ment delayed payment to border patrol agents until the
 end of a partial government shutdown, as dictated by the
 Anti-Deficiency Act. The Court of Federal Claims ruled
 that the delay established a prima facie violation of the
 Border Patrol Agent Pay Reform Act and an unjustified or
 unwarranted personnel action entitling employees to inter-
 est and attorney fees under the Back Pay Act. Because we
 hold that the Border Patrol Agent Pay Reform Act and
 Back Pay Act do not require the government to make pay-
 ments during a lapse in appropriations, we reverse.
                              I
     The facts and procedural history of this case mirror
 those laid out in our opinion issued today in Avalos v.
 United States, No. 21-2008 (Fed. Cir. Nov. 30, 2022). In Av-
 alos, federal employees who worked during the 2018–2019
 partial government shutdown alleged that the government
 violated the Fair Labor Standards Act (FLSA) by delaying
 payments until after the shutdown ended. This case con-
 cerns border patrol agents who also worked during the
 shutdown but are exempt from the FLSA under 29 U.S.C.
 § 213(a)(18).
Case: 21-2021       Document: 49   Page: 3    Filed: 11/30/2022




 ABRANTES   v. US                                            3



      From December 22, 2018, to January 25, 2019, the fed-
 eral government partially shut down due to a lapse in ap-
 propriations. Plaintiffs-Appellees, border patrol agents
 working for U.S. Customs and Border Protection, were “ex-
 cepted employees” required to keep working during the
 shutdown. 31 U.S.C. §§ 1341(c)(2), 1342. The government
 did not pay Plaintiffs-Appellees during the shutdown, in-
 stead adhering to the Anti-Deficiency Act’s prohibition on
 “authoriz[ing] an expenditure or obligation exceeding an
 amount available in an appropriation or fund for the ex-
 penditure or obligation.” Id. § 1341(a)(1)(A). The parties do
 not dispute that the government paid Plaintiffs-Appellees
 their accrued wages after the partial shutdown ended, and
 Plaintiffs-Appellees do not allege that the government
 failed to pay them at the earliest possible date after the
 shutdown ended, as the Anti-Deficiency Act requires. See
 id. § 1341(c)(2).
     Plaintiffs-Appellees sued in the Court of Federal
 Claims, alleging that the government “violated [the Border
 Patrol Agent Pay Reform Act (BPAPRA)] by not paying
 Plaintiffs[-Appellees] their wages on their regularly sched-
 uled payday” for work they performed after the shutdown
 began. Complaint at ¶ 16, Abrantes v. United States, 151
 Fed. Cl. 551 (2020) (No. 19-129C), ECF No. 1. Plaintiffs-
 Appellees further alleged that the late payments were un-
 justified personnel actions under the Back Pay Act and
 therefore seek both interest on their back pay and attorney
 fees. See id. at 36–37 ¶¶ 17–18, 44 ¶¶ (f)–(g); Plaintiffs-Ap-
 pellees’ Br. 8.
     The government moved to dismiss Plaintiffs-Appellees’
 complaint for failing to state a claim, under Court of Fed-
 eral Claims Rule 12(b)(6). The government argued that,
 when Congress enacted provisions of the Anti-Deficiency
 Act that “criminalized payments during an appropriations
 lapse, Congress plainly precluded payments on the sched-
 ule plaintiffs assert is required by the BPAPRA and the
 [Back Pay Act].” Defendant’s Motion to Dismiss at 10–11,
Case: 21-2021    Document: 49      Page: 4    Filed: 11/30/2022




 4                                            ABRANTES   v. US



 Abrantes, 151 Fed. Cl. 551 (No. 19-129C), ECF No. 23.
 “Federal officials who comply with that criminal prohibi-
 tion do not violate the BPAPRA or the [Back Pay Act],” the
 government argued, because “Congress did not create a
 scheme under which compliance with the Anti-Deficiency
 Act would result in additional compensation as damages to
 federal employees.” Id. at 11.
     The Court of Federal Claims denied the government’s
 motion to dismiss, reasoning that the government’s “obli-
 gations under the [Anti-Deficiency Act] do not abrogate its
 obligations under” the BPAPRA and the Back Pay Act.
 Abrantes, 151 Fed. Cl. at 556–57. Although “[t]he text of
 the BPAPRA does not specify a date on which wages must
 be paid,” the Court of Federal Claims viewed Plaintiffs-Ap-
 pellees’ claim as having accrued during the shutdown, “at
 the time the [g]overnment fail[ed] to make the payment al-
 leged to be due.” Id. at 554–55 (quoting Burich v. United
 States, 366 F.2d 984, 986 (Ct. Cl. 1966)).
     The Court of Federal Claims then granted the govern-
 ment’s motion to certify an interlocutory appeal of “the le-
 gal reasoning underlying the government’s position” that it
 is not “liable for damages under the BPAPRA when it com-
 plies with the Anti-Deficiency Act’s command to defer pay-
 ment of federal employees’ wages during a lapse in
 appropriations.” Order at 1–2, Abrantes, 151 Fed. Cl. 551
 (No. 19-129C), ECF No. 69 (cleaned up). The government
 appeals. We have jurisdiction under 28 U.S.C. § 1292(d).
                              II
     We review the Court of Federal Claims’ legal conclu-
 sions de novo and its factual findings for clear error. Adams
 v. United States, 350 F.3d 1216, 1221 (Fed. Cir. 2003). Be-
 cause the Court of Federal Claims certified for interlocu-
 tory appeal the “legal reasoning” of the parties’ positions
 on a motion to dismiss, we review the legal question de
 novo, “accept[ing] all well-pleaded factual allegations as
 true and draw[ing] all reasonable inferences in [Plaintiffs-
Case: 21-2021       Document: 49    Page: 5     Filed: 11/30/2022




 ABRANTES   v. US                                              5



 Appellees’] favor.” Harris v. United States, 868 F.3d 1376,
 1379 (Fed. Cir. 2017).
     As we detail in Avalos, the Anti-Deficiency Act dates
 back to 1870. The Act has long prohibited “an officer or em-
 ployee” of the United States government from “mak[ing] or
 authoriz[ing] an expenditure or obligation exceeding an
 amount available in an appropriation or fund for the ex-
 penditure or obligation.” 31 U.S.C. § 1341(a)(1). An officer
 or employee who violates this provision is subject to “ad-
 ministrative discipline” and, for willful violations, criminal
 penalties. Id. §§ 1349(a), 1350.
      The BPAPRA, enacted in 2014, governs compensation
 for border patrol agents. Border Patrol Agent Pay Reform
 Act of 2014, Pub. L. No. 113-277, 128 Stat. 2995 (codified
 primarily at 5 U.S.C. § 5550). Under BPAPRA, each border
 patrol agent “shall receive pay” that corresponds with the
 agent’s assigned level of pay. 5 U.S.C. § 5550(b)(2)(B),
 (b)(3)(B); see also id. § 5550(b)(4)(A). And each “border pa-
 trol agent shall receive compensatory time off or pay at the
 overtime hourly rate of pay for hours of work in excess of”
 the regular number of hours set for each level. Id.
 § 5550(b)(2)(D), (b)(3)(D), (b)(4)(B). The BPAPRA does not
 specify a date on which the government must pay wages.
      The BPAPRA includes no provision authorizing mone-
 tary relief for violations, so employees seeking such relief
 must proceed under some other remedial statute. Plain-
 tiffs-Appellees proceed under the Back Pay Act. Passed in
 1966, the Back Pay Act provides that an agency employee
 “affected by an unjustified or unwarranted personnel ac-
 tion which has resulted in the withdrawal or reduction of
 all or part of the [employee’s] pay” is “entitled, on correction
 of the personnel action, to receive” back pay. Back Pay Act
 of 1966, Pub. L. No. 89-380, 80 Stat. 94 (codified at 5 U.S.C.
 § 5596(b)). Congress amended the Back Pay Act in 1978 to
 provide for attorney fees, Civil Service Reform Act of 1978,
 Pub. L. No. 95-454 § 702, 92 Stat. 1111, 1216 (codified at 5
Case: 21-2021    Document: 49       Page: 6   Filed: 11/30/2022




 6                                            ABRANTES   v. US



 U.S.C. § 5596(b)(1)(A)(ii)), and again in 1987 to provide for
 interest computed from “the effective date of the with-
 drawal or reduction involved.” Joint Resolution Making
 Further Continuing Appropriations for the Fiscal Year
 1988, and for Other Purposes, Pub. L. No. 100-202, tit. VI
 § 623(a), 101 Stat. 1329, 1329-428–29 (1987) (codified at 5
 U.S.C. § 5596(b)(2)).
                              III
      This appeal turns on whether the BPAPRA and the
 Back Pay Act require payment on an employee’s regular
 pay date during a lapse in appropriations, even though the
 Anti-Deficiency Act prohibits the government from making
 such payments until after the lapse ends. Plaintiffs-Appel-
 lees argue that delayed payment violates the BPAPRA and
 is an unwarranted or unjustified personnel action actiona-
 ble under the Back Pay Act, notwithstanding the Anti-De-
 ficiency Act. The government may thus be liable for
 interest and attorney fees even after paying the wages due.
 The government responds that Congress did not intend for
 the BPAPRA to impose any implicit obligation to pay wages
 on a particular date that “would penalize compliance with
 the existing provisions of the Anti-Deficiency Act.” Defend-
 ant-Appellant’s Reply Br. 17.
     For reasons similar to those in Avalos, we hold that the
 government does not violate any implicit timely payment
 obligation in the BPAPRA and Back Pay Act when, as re-
 quired by the Anti-Deficiency Act, it defers payments to ex-
 cepted employees until after a lapse in appropriations
 ends.
                              A
    Our opinion today in Avalos addresses the analogous
 question of whether the FLSA, which implicitly imposes a
 timely payment obligation, requires payment during a
 shutdown and thus imposes liability for liquidated
Case: 21-2021       Document: 49   Page: 7    Filed: 11/30/2022




 ABRANTES   v. US                                            7



 damages for the government’s failure to pay wages until
 after the shutdown ends.
     The FLSA imposes a firmly established, implicit timely
 payment obligation. Rogers v. City of Troy, 148 F.3d 52, 55
 (2d Cir. 1998); Brooklyn Sav. Bank v. O’Neil, 324 U.S. 697,
 707 (1945) (reasoning that the FLSA’s liquidated damages
 provision “constitutes a Congressional recognition that
 failure to pay the statutory minimum on time may be so
 detrimental . . . that double payment must be made in the
 event of delay”). Relying in part on the principle that claims
 for nonpayment of wages accrue on the employee’s regular
 pay date, courts have held that FLSA’s implicit timely pay-
 ment obligation ordinarily requires employers to pay wages
 by “the employee’s regular payday.” Biggs v. Wilson, 1 F.3d
 1537, 1541 (9th Cir. 1993).
     We hold in Avalos that “the FLSA’s timely payment ob-
 ligation considers the circumstances of payment and that,
 as a matter of law, the government does not violate this
 obligation when it complies with the Anti-Deficiency Act by
 withholding payment during a lapse in appropriations.”
 Avalos, No. 21-2008, slip op. 15. Under this interpretation,
 we reason, the FLSA’s timely payment obligation neither
 conflicts with nor implicitly overrules the Anti-Deficiency
 Act. Id.
                               B
     Plaintiffs-Appellees urge that a timely payment obliga-
 tion is implicit in the BPAPRA and Back Pay Act for the
 same reasons that one is implicit in the FLSA. We need not
 decide today whether the BPAPRA and Back Pay Act con-
 tain any type of implicit timely payment requirement. It is
 enough to note that the BPAPRA and Back Pay Act do not
 impose any more rigid a timely payment than the FLSA.
     Plaintiffs-Appellees acknowledge that, like the FLSA,
 the BPAPRA and Back Pay Act do not explicitly address
 when payment generally is due or whether payment is due
Case: 21-2021     Document: 49      Page: 8    Filed: 11/30/2022




 8                                              ABRANTES   v. US



 during a lapse in appropriations. Plaintiffs-Appellees note
 that both the FLSA and BPAPRA include similar manda-
 tory language: the FLSA states that each employer “shall
 pay” certain wages, 29 U.S.C. § 206(a), and the BPAPRA
 mandates that each border patrol agent “shall receive pay”
 at a certain rate. 5 U.S.C. § 5550(b)(2)(B), (b)(3)(B). But
 even if the BPAPRA together with the Back Pay Act gen-
 erally require timely payment on regular pay dates, a lapse
 in appropriations is a circumstance that justifies later pay-
 ment. As we found in Avalos, this interpretation of the
 BPAPRA and Back Pay Act avoids conflict with or implicit
 overruling of the Anti-Deficiency Act.
     “[W]here two statutes are capable of co-existence, it is
 the duty of the courts, absent a clearly expressed congres-
 sional intention to the contrary, to regard each as effec-
 tive.” Ruckelshaus v. Monsanto Co., 467 U.S. 986, 1018
 (1984) (internal quotation omitted). Plaintiffs-Appellees
 propose giving effect to both statutes by holding that de-
 layed payment due to a lapse in appropriations violates the
 BPAPRA and the Back Pay Act. But this would create an
 unnecessary conflict with the Anti-Deficiency Act. The
 BPAPRA and the Back Pay Act would require payment
 during a lapse in appropriations, while the Anti-Deficiency
 Act would prohibit it. This is an absurd result that we
 should avoid, if possible. See Haggar Co. v. Helvering, 308
 U.S. 389, 394 (1940).
     Interpreting the Back Pay Act and BPAPRA to abro-
 gate the Anti-Deficiency Act’s prohibition on making pay-
 ments during a lapse in appropriations would be even more
 untenable. We disfavor repeals by implication, “particu-
 larly . . . when, as here, we are urged to find that a specific
 statute . . . has been superseded by a more general one.”
 Sw. Marine of S.F., Inc. v. United States, 896 F.2d 532, 533
 (Fed. Cir. 1990). “A party seeking to suggest that two stat-
 utes cannot be harmonized, and that one displaces the
 other, bears the heavy burden of showing ‘a clearly ex-
 pressed congressional intention’ that such a result should
Case: 21-2021       Document: 49   Page: 9    Filed: 11/30/2022




 ABRANTES   v. US                                           9



 follow.” Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1624
 (2018) (cleaned up). The Anti-Deficiency Act lays out with
 specificity that the government may not pay workers dur-
 ing a shutdown. The later-enacted BPAPRA, although spe-
 cific about who must be paid and how much, is more
 general with respect to when payments must be made. The
 Back Pay Act is likewise non-specific as to timing. If Con-
 gress intended to upend or modify the Anti-Deficiency Act’s
 long-standing prohibition on making expenditures for
 which Congress has not appropriated funds, it could have
 done so with a specific and express statement. Plaintiffs-
 Appellees have not shown that providing a remedy for “un-
 justified or unwarranted personnel actions” was a clear
 statement of Congressional intent to overturn the specific
 prohibitions of the Anti-Deficiency Act.
     The government’s position gives full effect to the Anti-
 Deficiency Act, BPAPRA, and Back Pay Act and avoids the
 implicit repeal of any provision of the Anti-Deficiency Act:
 A lapse in appropriations justifies the government paying
 wages after an employee’s regularly scheduled pay date.
 Payment at the earliest possible date after a shutdown is
 not an “unjustified or unwarranted” personnel action cre-
 ating liability for interest or attorney fees under the Back
 Pay Act.
                           *   *   *
     Because the government, as a matter of law, did not
 violate the BPAPRA and the Back Pay Act when it paid
 border patrol agents “at the earliest date possible after the
 lapse in appropriations end[ed],” 31 U.S.C. § 1341(c)(2), we
 reverse the Court of Federal Claims’ decision denying the
 government’s motion to dismiss for failure to state a claim
 and remand for entry of judgment consistent with this
 opinion.
              REVERSED AND REMANDED
Case: 21-2021   Document: 49   Page: 10   Filed: 11/30/2022




 10                                       ABRANTES   v. US



                         COSTS
 No costs.
Case: 21-2021    Document: 49     Page: 11   Filed: 11/30/2022




    United States Court of Appeals
        for the Federal Circuit
                  ______________________

      JOSEPH ABRANTES, NEFTALI ACEVEDO,
  HECTOR ACOSTA, JOSE ACOSTA, DAVID ADAMS,
   SEAN ADARME, JOSE AGUILAR, DANIEL ALBA,
     MICHELLE ALBERTSON, KENIE ACEVEDO-
   CORREA, AND ALL PLAINTIFFS REPRESENTED
   BY ALAN LESCHT AND ASSOCIATES, PC WITH
        JACK JARRETT AS LEAD COUNSEL,
                Plaintiffs-Appellees

                             v.

                    UNITED STATES,
                   Defendant-Appellant
                  ______________________

                        2021-2021
                  ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-00129-PEC, Judge Patricia E. Campbell-
 Smith.
                 ______________________

 REYNA, Circuit Judge, dissenting.
     The United States Court of Federal Claims denied the
 government’s motion to dismiss for failure to state a cause
 of action. It determined that Plaintiffs-Appellees suffi-
 ciently stated a claim for relief under the Back Pay Act and
 the Border Patrol Agent Pay Reform Act (“BPAPRA”).
 Abrantes v. United States, 151 Fed. Cl. 551, 552–53 (2020).
Case: 21-2021    Document: 49     Page: 12    Filed: 11/30/2022




 2                                             ABRANTES   v. US



     The majority reverses and remands, holding that the
 Anti-Deficiency Act renders null the relevant provisions of
 the BPAPRA and Back Pay Act when the failure to pay
 timely wages is a result of a government shutdown.
 Maj. Op. 7–9. I disagree.
     Briefly, the BPAPRA governs compensation for border
 patrol agents and outlines three “levels” of pay. See
 5 U.S.C. § 5550. It provides that each “border patrol agent
 shall receive pay” corresponding to their assigned level and
 “shall receive compensatory time off or pay at the overtime
 hourly rate of pay for hours of work in excess of” the num-
 ber of hours set for each level. 5 U.S.C. § 5550(b)(2)(B),
 (b)(2)(D), (b)(3)(B), (b)(3)(D), (b)(4)(B). The Back Pay Act
 provides:
     An employee of an agency who . . . is found by ap-
     propriate authority under applicable law . . . to
     have been affected by an unjustified or unwar-
     ranted personnel action which has resulted in the
     withdrawal or reduction of all or part of the pay,
     allowances, or differentials of the employee—
         (A) is entitled, on correction of the person-
         nel action, to receive for the period for
         which the personnel action was in effect—
             (i) an amount equal to all or any
             part of the pay, allowances, or dif-
             ferentials, as applicable which the
             employee normally would have
             earned or received during the pe-
             riod if the personnel action had not
             occurred, less any amounts earned
             by the employee through other em-
             ployment during that period.
 5 U.S.C. § 5596(b)(1).
    Plaintiffs-Appellees allege that they were required to
 work during a government shutdown and were not paid on
Case: 21-2021       Document: 49     Page: 13   Filed: 11/30/2022




 ABRANTES   v. US                                            3



 their scheduled pay day. They allege that failure to timely
 pay wages constitutes an unjustified and unwarranted per-
 sonnel action under the Back Pay Act. Appellee’s Br. 13–
 14.
     The majority does not reach the question raised on ap-
 peal noting that “even if the BPAPRA together with the
 Back Pay Act generally require timely payment on regular
 pay dates, a lapse in appropriations is a circumstance that
 justifies later payment.” Maj. Op. 8.
     I disagree with my colleagues for the reasons I set out
 in my dissent in Avalos v. United States, No. 21-2008 (Fed.
 Cir. Nov. 30, 2022) which, for purposes of economy, I incor-
 porate and submit in this appeal. See infra. I determine
 that the Plaintiffs-Appellees are not barred as a matter of
 law from pursuing their claim for relief under the Back Pay
 Act and the BPAPRA. As such, I would affirm the Court of
 Federal Claims’ denial of the government’s motion to dis-
 miss for failure to state a cause of action. Abrantes, 151
 Fed. Cl. at 552–53.
                             * * *
     This appeal involves two statutes. The Fair Labor
 Standards Act (“FLSA”) requires employers, including the
 U.S. government, to pay workers earned wages on a regu-
 larly scheduled pay period basis. Employers that fail to
 pay their workers on a timely scheduled basis are subject
 to certain penalties, including liquidated damages. The
 other statute, the Anti-Deficiency Act (“ADA”), applies to
 government officials. It prohibits government officials
 from making expenditures, where the expenditure is not
 funded by duly passed appropriations. In other words, the
 government lacks authority to spend money it does not
 have.
    The majority interprets the relevant provisions of the
 ADA and FLSA to mean that the ADA renders null the li-
 quated damages provision of the FLSA. I disagree. I
Case: 21-2021   Document: 49     Page: 14    Filed: 11/30/2022




 4                                           ABRANTES   v. US



 believe that each statute stands alone and that the rele-
 vant provisions of the two statutes are not inconsistent
 with each other.
      From December 22, 2018, to January 25, 2019, the fed-
 eral government partially shutdown due to lack of appro-
 priations (funding). Avalos v. United States, 151 Fed. Cl.
 380, 382 (2020); J.A. 274. To keep key parts of the govern-
 ment functioning, the government created two categories
 of federal employee: “excepted” and “non-excepted.” Non-
 excepted employees were instructed to not show-up for
 work and received no compensation for the period of time
 they did not report for work. This appeal does not involve
 non-excepted employees.
     The “excepted” employees were required to report for
 work during the shutdown, to continue working and to per-
 form normal duties. Despite working and earning wages
 during the shutdown, the excepted employees were not
 paid for their work until the first payday after the shut-
 down ended. Avalos, 151 Fed. Cl. at 382–83. This means
 that excepted employees received no pay on their regularly
 scheduled paydays during the shutdown.
      At the time of the shutdown, Plaintiffs-Appellees were
 employed as Customs and Border Protection Officers for
 the U.S. Department of Homeland Security. These officers
 (“CBP Officers”) were designated as excepted employees
 and were required to report for work. Id. at 382. They re-
 ceived no pay during the shutdown but were paid on the
 first regularly scheduled payday that came after January
 25, 2019, the day the shutdown ended. Id.; J.A. 280–83.
     On January 29, 2019, the CBP Officers filed their
 amended complaint in the United States Court of Federal
 Claims (“Court of Claims”) seeking liquidated damages for
 the time they worked without pay during the shutdown.
 J.A. 288. The CBP Officers alleged that, under the FLSA,
 the government was liable for liquidated damages because
Case: 21-2021       Document: 49   Page: 15    Filed: 11/30/2022




 ABRANTES   v. US                                            5



 during the shutdown it failed to pay wages on their regu-
 larly scheduled payday(s).
      The government moved to dismiss the suit for failure
 to state a claim. The government did not dispute that the
 CBP Officers were not timely paid during the shutdown.
 The government asserted that the government shutdown
 was caused by a lack of general appropriation and, there-
 fore, it was prohibited from paying the CBP Officers. Ac-
 cording to the government, it cannot, as a matter of law, be
 held liable for liquidated damages that are based on wages
 not paid during the shutdown because the ADA prohibited
 it from paying the wages for which there was no funding
 during a shutdown. The Court of Claims denied the gov-
 ernment’s motion based largely on its decision in Martin,
 which involved issues identical to the issues in this case.
 Avalos, 151 Fed. Cl. at 387–91 (discussing Martin v. United
 States, 130 Fed. Cl. 578 (2017)). The government appeals
 the judgment of the Court of Claims.
     According to the majority, the “central question in this
 appeal is how the Anti-Deficiency Act’s prohibition on gov-
 ernment spending during a partial shutdown coexists with
 the FLSA’s seemingly contradictory timely payment obli-
 gation.” Maj. Op. 14. The majority reverses and remands
 to the Court of Claims, holding that the government can-
 not, as a matter of law, be held liable for liquidated dam-
 ages under the FLSA where the failure to pay employee
 wages was due to a government shutdown. I disagree with
 my colleagues on several fronts.
     First, the majority errs that as a matter of law, there is
 no FLSA violation in this case. The law is well-settled on
 the question of whether federal employees are entitled to
 liquidated damages under the FLSA when they are not
 paid on their regular payday. The FLSA makes clear that
 failure to pay wages on regularly scheduled paydays con-
 stitutes a FLSA violation.
Case: 21-2021    Document: 49     Page: 16   Filed: 11/30/2022




 6                                            ABRANTES   v. US



     The majority is also incorrect that liquidated damages
 cannot attach because the government was prohibited by
 the ADA, and presumably not of its own choosing, from
 paying the CBP Officers.
     My sense is that the FLSA and ADA are distinct stat-
 utes with distinct purposes whose operations in this case
 neither intersect nor are otherwise inconsistent. Stated
 differently, the ADA in this instance does not trump the
 FLSA and render its liquidated damages provision null.
     The FLSA provides in relevant part:
     Every employer shall pay to each of his employees
     who in any workweek is engaged in commerce or in
     the production of goods for commerce, or is em-
     ployed in an enterprise engaged in commerce or in
     the production of goods for commerce, wages at the
     following rates . . . not less than $7.25 an hour.
 29 U.S.C. § 206(a)(1)(C). The FLSA is administered to fed-
 eral employees by the Office of Personnel Management
 (“OPM”). OPM has promulgated a regulation providing
 that employees must be paid “wages at rates not less than
 the minimum wage . . . for all hours of work.”
 5 CFR § 551.301(a)(1). The FLSA provides that employers
 who violate these provisions “shall be liable to the em-
 ployee . . . affected in the amount of their unpaid minimum
 wages, or their unpaid overtime compensation . . . and in
 an additional equal amount as liquidated damages.”
 29 U.S.C. § 216(b).
     Again, the undisputed facts are that the government
 required the CBP Officers to report to work during the
 shutdown; and that the CBP Officers were not paid wages
 on their regularly scheduled paydays. These circum-
 stances clearly apply to § 216(b) of the FLSA, and on this
 basis, I would find that the government’s failure to pay the
 CBP Officers during the shutdown was a violation of the
 FLSA.
Case: 21-2021       Document: 49   Page: 17   Filed: 11/30/2022




 ABRANTES   v. US                                          7



     The majority appears to agree with the foregoing con-
 clusion, but my colleagues take steps to avoid saying so.
 Namely, they engage in an unorthodox statutory interpre-
 tation that first examines whether the statutes are contra-
 dictory and whether the statutes can coexist. BedRoc Ltd.,
 LLC v. United States, 541 U.S. 176, 183 (2004) (The statu-
 tory interpretation “inquiry begins with the statutory text,
 and ends there as well if the text is unambiguous.”); see
 also Me. Cmty. Health Options v. United States, 140 S. Ct.
 1308, 1321–22 (2020) (explaining that the ADA did not
 “qualify” the government’s obligation to pay an amount cre-
 ated by the “plain terms” of a statute). In so doing, the
 majority concludes that the government is shielded from
 liquidated damages if the failure to pay is due to a shut-
 down. In other words, the statutes can be said to coexist
 because the FLSA is rendered nugatory.
     There is no principled basis for the majority view. In-
 deed, the opposite is true. The FLSA is remedial in nature,
 and it acts as a shield to protect workers. Not so with the
 ADA. The ADA is meant to punish government officials for
 certain actions. The ADA neither references the FLSA nor
 the liquidated damages provision of § 216(b). Nothing in
 the statues, or applicable caselaw, supports an argument
 that the ADA applies to federal workers.
     The Supreme Court has recognized that the FLSA was
 enacted “to protect certain groups of the population from
 substandard wages and excessive hours which endangered
 the national health and well-being and the free flow of
 goods in interstate commerce.” Brooklyn Sav. Bank v.
 O’Neil, 324 U.S. 697, 706 (1945) (citing H. Rep. No. 2738,
 75th Cong., 3d Sess., pp. 1, 13, 21, and 28). The FLSA rec-
 ognizes that employees do not have equal bargaining power
 and serves to protect them. Id.
    Similarly, the Supreme Court has explained that the
 FLSA liquidated damages provision is not meant as pun-
 ishment for the employer, but rather, focuses on
Case: 21-2021    Document: 49      Page: 18     Filed: 11/30/2022




 8                                              ABRANTES   v. US



 compensating the employee. Id. at 707 (“[T]he liquidated
 damages provision is not penal in its nature but constitutes
 compensation for the retention of a workman’s pay which
 might result in damages too obscure and difficult of proof
 for estimate other than by liquidated damages.”).
     According to the Supreme Court, the ADA’s require-
 ments “apply to the official, but they do not affect the rights
 in this court of the citizen honestly contracting with the
 Government.” Salazar v. Ramah Navajo Chapter, 567 U.S.
 182, 197 (2012) (citation omitted).
      Here, the CBP Officers were honestly “contracting”
 with the government. There is no legal support for the be-
 lief that government workers forfeit their FLSA protection
 at a time of shutdowns. As the Supreme Court has noted,
 the insufficiency of an appropriation “does not pay the Gov-
 ernment’s debts, nor cancel its obligations.” Me. Cmty., 140
 S. Ct. at 1321–22 (2020) (quoting Ramah, 567 U.S. at 197).
 This court has recognized, “the Supreme Court has rejected
 the notion that the Anti-Deficiency Act’s requirements
 somehow defeat the obligations of the government.” Moda
 Health Plan, Inc. v. United States, 892 F.3d 1311, 1322
 (Fed. Cir. 2018) rev’d on other grounds, Me. Cmty., 140 S.
 Ct. 1308.
     The majority fails to point to legal authority for the
 proposition that the ADA cancels the government’s obliga-
 tion to protect the very federal employees that the FLSA
 was intended by Congress to protect. I see no congressional
 requirement or Supreme Court precedent that negates liq-
 uidated damages under the FLSA or the ADA. Rather, the
 liquated damages provision of the FLSA “constitutes a
 Congressional recognition that failure to pay the statutory
 minimum on time may be so detrimental to maintenance of
 the minimum standard of living ‘necessary for health, effi-
 ciency, and general well-being of workers’ and to the free
 flow of commerce, that double payment must be made in
 the event of delay.” Brooklyn Sav., 324 U.S. at 707
Case: 21-2021       Document: 49   Page: 19     Filed: 11/30/2022




 ABRANTES   v. US                                             9



 (emphasis added) (citation omitted). And as this court has
 explained, the “usual rule” is “that a claim for unpaid over-
 time under the FLSA accrues at the end of each pay period
 when it is not paid.” Cook v. United States, 855 F.2d 848,
 851 (Fed. Cir. 1988).
      Other regional circuits have concluded that a FLSA
 claim accrues when an employer fails to pay employees on
 their regular payday, and that the FLSA violation occurs
 on that date. See Atl. Co. v. Broughton, 146 F.2d 480, 482
 (5th Cir. 1944) (“[I]f an employer on any regular payment
 date fails to pay the full amount . . . due an employee, there
 immediately arises an obligation upon the employer to pay
 the employee . . . liquidated damages.”); Birbalas v. Cuneo
 Printing Indus., 140 F.2d 826, 828 (7th Cir. 1944) (“[O]ver-
 time compensation shall be paid in the course of employ-
 ment and not accumulated beyond the regular pay
 day . . . . [T]he failure to pay it, when due, [is] a violation
 of [the FLSA].”); Biggs v. Wilson, 1 F.3d 1537, 1540 (9th
 Cir. 1993) (“The only logical point that wages become ‘un-
 paid’ is when they are not paid at the time work has been
 done, the minimum wage is due, and wages are ordinarily
 paid—on payday.”); Olsen v. Superior Pontiac-GMC, Inc.,
 765 F.2d 1570, 1579 (11th Cir. 1985), modified, 776 F.2d
 265 (11th Cir. 1985) (“The employee must actually receive
 the minimum wage each pay period.”).
     The majority asserts a number of other conclusions:
 that the ADA trumps the FLSA because it was passed first
 and is more specific than the FLSA; that requiring liqui-
 dated damages in this situation would lead to an “absurd
 result”; and that the government would be forced to “choose
 between a violation of the Anti-Deficiency Act or the
 FLSA.” Maj. Op. 18–19. But we need not reach these ques-
 tions because there is no justiciable conflict between the
 two laws. See, e.g., Epic Sys. Corp. v. Lewis, 138 S. Ct.
 1612, 1624 (2018) (“Respect for Congress as drafter coun-
 sels against too easily finding irreconcilable conflicts in its
 work . . . . Allowing judges to pick and choose between
Case: 21-2021    Document: 49      Page: 20    Filed: 11/30/2022




 10                                            ABRANTES   v. US



 statutes risks transforming them from expounders of what
 the law is into policymakers choosing what the law should
 be.”). I do agree with the majority that “where two statutes
 are capable of co-existence, it is the duty of the courts, ab-
 sent a clearly expressed congressional intention to the con-
 trary, to regard each as effective.” Maj. Op. 19 (quoting
 Ruckelshaus v. Monsanto Co., 467 U.S. 986, 1018 (1984)).
     Payday is important to the everyday worker. Missing
 a paycheck can have devasting consequences. That is what
 this case is about. Congress sought a remedy for such con-
 sequences by extending the potential for liquidated dam-
 ages. Here, the employer should not be absolved of
 adherence to the FLSA, more so where the employer is the
 government that brought on the shutdown.
     The Court of Claims correctly analyzed the statute and
 binding Supreme Court precedent. I would affirm the
 Court of Claims’ decision and allow the case to continue.